Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 28, 2018

                                    No. 04-18-00105-CR

                                 Alphonso A. MCCLOUD,
                                        Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR6735B
                       The Honorable Joey Contreras, Judge Presiding


                                       ORDER
       The docketing statement was due upon perfecting appeal, but appellant has not filed the
docketing statement. See Tex. R. App. P. 32.2. We order counsel for the appellant, Kenneth E.
Baker, to file the docketing statement by April 9, 2018.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of March, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court